Citation Nr: 1427287	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-24 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 1970.  His awards and decorations include the Combat Action Ribbon.  The Veteran passed away in January 1978.  The appellant is claiming entitlement to death benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO in Indianapolis, Indiana, which declined to reopen the above claim. The Board notes that an April 2013 supplemental statement of the case (SSOC) apparently reopened the claim and denied it on the merits, although new and material evidence was not discussed.  

Regardless of the RO's decision as to whether to reopen the claim, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The appellant has waived RO consideration of that evidence.  The Board may consider the appeal.  38 C.F.R. § 20.1304 (2013). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDINGS OF FACT

1. An unappealed April 1979 Board decision, of which the appellant was timely notified, denied the appellant's service connection claim for the cause of the Veteran's death.  

2. Additional evidence received since the April 1979 Board decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the appellant's claim.  

3. The Veteran died on January [redacted], 1978, as the result of massive hemorrhage due to heart and liver lacerations caused by a gunshot wound.  

4. During his lifetime, the Veteran was not service-connected for any disability.  

5. The Veteran's psychiatric disability was related to his combat service in Vietnam, and the resisting of arrest that led to his fatal gunshot wound was a manifestation of this psychiatric disability.  


CONCLUSIONS OF LAW

1. The April 1979 Board decision denying the appellant's service connection claim for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2. Evidence received since the April 1979 Board decision is new and material to the claim of entitlement to service connection for the cause of the Veteran's death; therefore the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).

3. Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The appellant's appeal to reopen her claim of entitlement to service connection for the cause of the Veteran's death is granted, as discussed below.  Service connection for the Veteran's cause of death is also granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on the appellant's claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. New and Material Evidence

The appellant filed her original service connection claim for the cause of the Veteran's death in February 1978, within one year of the Veteran's January 1978 death.  This claim was denied in an April 1978 rating decision, which the appellant appealed.  The Board then denied the appellant's claim in an April 1979 decision on the basis that the resisting of arrest leading to the Veteran's fatal gunshot wound was not shown to be a manifestation of his psychiatric illness, which may have been related to his service in Vietnam.  The appellant was notified of the Board's decision in April 1979.  The appellant did not submit additional evidence within one year.  The April 1979 Board decision became final. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for bilateral hearing loss regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Additional evidence received since the April 1979 Board decision includes medical evidence evaluating the Veteran's psychiatric disability and its relationship to both his combat service in Vietnam and his actions that led to his fatal shooting by police.  The Board finds that evidence has been received regarding the appellant's service connection claim for the cause of the Veteran's death that is new to the claims file and relates to an unestablished fact necessary to substantiate the claim, namely a relationship between the Veteran's active service, his psychiatric disability, and the actions that led to his death.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).  

III. Service Connection for Cause of Death

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2013).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death.  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).  

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."   38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The appellant contends that service connection for the cause of the Veteran's death is warranted because the Veteran's combat experiences in Vietnam caused him to develop a psychiatric disability, and that the resisting of arrest that led to the Veteran's fatal gunshot wound was a manifestation of this service-related psychiatric disability.  For the reasons that follow, the Board finds service connection for the Veteran's cause of death is warranted.  

The Board must address two threshold questions before turning to her contentions.  First, the Board must consider whether the cause of death was service-connected.  If not, then the Board must consider whether the cause of death could have been service-connected.  

The Certificate of Death shows the Veteran died on January [redacted], 1978, as a result of massive hemorrhage due to heart and liver lacerations caused by a gunshot wound.  The certificate indicates the Veteran was shot resisting police, and that his death was deemed a justifiable homicide.  Statements from the appellant, the Veteran's brother and son, as well as local newspaper articles submitted by the appellant, detail the circumstances surrounding the Veteran's flight from police, the ensuing police pursuit and the fatal shooting.  

The Veteran was not service-connected for any disability during his lifetime.  Therefore, service connection for the cause of the Veteran's death cannot be granted on the basis that any service-connected disability principally caused or contributed to his death.  38 C.F.R. § 3.312.  Therefore, the Board turns to consider whether the causes of the Veteran's death could have been service-connected.  

As noted above, the appellant contends that the Veteran developed a psychiatric disability as a result of his combat experiences in Vietnam.  She alleges that this psychiatric disability developed over the course of several years after his return to the States, and caused him to take the actions which led to his fatal shooting by police.  The appellant contends that the Veteran suffered from posttraumatic stress disorder (PTSD) after his return from Vietnam, but that the condition was poorly understood at the time and did not yet exist as a psychiatric diagnosis.  

The Veteran's DD Form 214 shows that he served in the Marine Corps as a machine gunner and spent one year in the Republic of Vietnam.  His awards and decorations include the Vietnam Service Medal with one star, the Republic of Vietnam Gallantry Cross with palm and frame, and the Combat Action Ribbon.  A July 2010 statement from the Veteran's brother described the types of combat experiences the Veteran discussed with him when they were both serving in Vietnam.  These experiences included killing many people, as well as seeing many of the Veteran's friends killed within feet of him.  The Board finds the evidence of record clearly establishes that the Veteran had extensive combat service during his time in Vietnam.  

The Veteran's service treatment records do not indicate any psychiatric problems during service, and neither his entrance examination nor his separation examination notes any psychiatric disturbances or difficulties.  The medical evidence of record shows the Veteran was treated on both an outpatient and inpatient basis for psychiatric problems after his return from Vietnam.  However, the Board notes the records of psychiatric treatment date from 1977, several years after the Veteran was discharged from service in 1970.  

The appellant has reported on multiple occasions that the Veteran appeared to be normal and well-adjusted on his return from Vietnam in 1970.  However, she reported in a May 2008 statement, his behavior became increasingly erratic and disturbing over the next several years.  The appellant stated that she was afraid he would hurt her or their children, and that he involved their two young sons in a car accident in which both children sustained broken bones.  She also stated that the Veteran became increasingly paranoid and delusional, believing that people were "out to get him" and trying to shoot him, and that he often had flashbacks of his combat experiences in Vietnam.  A July 2010 statement from the Veteran's brother described the Veteran's constant fear that he was unsafe, and detailed a specific incident during which the Veteran ran from his car while at an intersection and took shelter under a nearby tree after hearing another car backfire and believing he was back in combat.  

Inpatient psychiatric treatment notes from November to December 1977 note the Veteran presented as depressed, with suicidal ideation and paranoid delusions about people following him and wanting to shoot him.  The Veteran's admission notes state that he had been talking a lot about Vietnam recently, and progress notes show that his statements during clinical interviews were mostly related to his experiences serving in Vietnam.  The Veteran was discharged from inpatient psychiatric treatment in December 1977 with a primary diagnosis of psychotic depression.  

The Veteran's treating psychiatrist, Dr. E.D., submitted an August 1978 statement in which he opined that the Veteran's experiences in Vietnam were a very important factor in the development of his psychiatric disability, as all of his obsessions and ruminations were connected to his experiences during the war. Dr. E.D. reported that the Veteran exhibited intense anxiety, recurrent battle dreams, insomnia, depression with a tendency to sudden explosive aggression, and a tendency to avoid people during his hospitalization.  Dr. E.D. concluded that based on these symptoms and statements, the Veteran's psychiatric disability was service connected.  

In its April 1979 decision, the Board acknowledged that the Veteran's experiences in Vietnam may have been a factor in his psychotic-depressive state.  However, the Board did not find any showing in the evidence of record at that time that the Veteran's actions that led to his fatal shooting was a manifestation of his psychiatric disability or related to service in any way.  The Board finds that additional competent and credible medical evidence submitted after the April 1979 decision establishes that the actions leading to the Veteran's death were a manifestation of his service-related psychiatric disability.   

The evidence of record shows that on the day of the Veteran's death in January 1978, he went to his cousin's house to confront him regarding an ongoing dispute over possession of the Veteran's father's World War II relics.  The Veteran apparently assaulted his cousin and then went home, after which the cousin called the police and the police arrived at the Veteran's house to question him.  The Veteran was in his car at the time the police arrived, and fled when he saw them approaching.  The police then pursued the Veteran, who drove for several miles before being stopped.  It appears from the evidence that the Veteran had a gun and pointed it at the officers pursuing him, after which he was fatally shot.  

The appellant has submitted two medical opinions regarding the relationship between the Veteran's service, his psychiatric disability, and the actions that led to his death.  The first is a May 2010 statement from the Veteran's family physician, Dr. H.S.  In his statement, Dr. H.S. reported that he regularly treated patients with mental disorders as part of his practice, and that he had treated the Veteran in 1977 and referred him to inpatient psychiatric treatment.  Dr. H.S detailed the requirements for a diagnosis of PTSD, and stated that it was not unusual for there to be a delay between the traumatic stimulus and the onset of PTSD symptoms.  

Dr. H.S. noted that PTSD did not exist as a diagnostic entity at the time of the Veteran's treatment, but after matching the Veteran's documented symptoms with the current PTSD diagnostic criteria, the Veteran met the description of a patient with PTSD.  Dr. H.S also stated that he agreed with the Veteran's treating psychiatrist, Dr. E.D., that the Veteran's psychiatric disability was related to his service in Vietnam.  Dr. H.S. further stated that he believed the Veteran's death was a direct result of PTSD caused by his Vietnam experiences.  Dr. H.S. stated the following: "Had he not gone to Vietnam he wouldn't have been killed by the police that day....  In my opinion, he died as a direct result of the mental illness he incurred as a result of his duty in Vietnam."  Dr. H.S. went on to state: "His bizarre behavior was caused by the PTSD, which was caused by Vietnam and it was certainly possible he wanted the police to shoot him."  

The second medical opinion regarding a relationship between the Veteran's service, his psychiatric disability, and the actions leading to his death is a March 2014 statement from Dr. H.H., a licensed psychologist.  Dr. H.H. provided a detailed discussion of the evidence of record, as well as the diagnostic criteria for PTSD.  She stated that the Veteran's actions that led to his death were consistent with a type of death known as "law enforcement assisted suicide" or "suicide by cop."  Dr. H.H. stated that there is a known correlation in the medical literature between law enforcement assisted suicide and stressful life events of the decedent, such as the Veteran's combat experiences in Vietnam.  

Dr. H.H. explained that PTSD was not introduced as a psychiatric diagnosis until 1980, two years after the Veteran's death.  She opined that on review of the Veteran's medical records and claims file, his symptoms were consistent with PTSD which was more likely than not a result of his military service.  Dr. H.H. also stated that the Veteran's PTSD symptoms led to the erratic actions that eventually took his life.  

The Board finds that these two opinions constitute competent and credible evidence that the Veteran suffered from a psychiatric disability as a result of his combat experiences in Vietnam, and that the actions which led to his fatal shooting by police were a manifestation of this service-related psychiatric disability.  The opinions are both based on thorough review of the claims file and adequately supported by comprehensive rationales.  There is no medical evidence of record refuting or contradicting the statements made in these opinions, and no other lay or medical evidence suggesting an intercurrent cause of the Veteran's actions on the day he was killed.  As such, the benefit of the doubt is afforded to the appellant, and service connection for the cause of the Veteran's death is granted.  


ORDER

New and material evidence having been submitted, the claim on appeal is reopened;  and service connection for the cause of the Veteran's death is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


